Hamilton App. No. C-890513. On June 19, 2007, this court issued an order to facilitate the timely consideration of any matters relating to the execution of appellant’s sentence, which was scheduled to be carried into execution on Tuesday, July 10, 2007.
On July 10, 2007, the death warrant in this ease expired under stay of the United States District Court for the Southern District of Ohio. Accordingly, it is ordered that the requirements imposed by the court’s June 19, 2007, order are hereby lifted.
It is further ordered that the filing and service of documents in this case shall be as required by the Rules of Practice of the Supreme Court of Ohio.